 
 
NOVELOS THERAPEUTICS, INC.


EXCHANGE AGREEMENT


 
This EXCHANGE AGREEMENT (the “Agreement”) dated as of November 30, 2010, is
entered into by and among Novelos Therapeutics, Inc., a Delaware corporation
(the “Company”), and the entities listed on the signature pages hereto
(collectively, the “Preferred Stockholders”) (the Company and Preferred
Stockholders are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”).
 
WHEREAS, the Preferred Stockholders hold an aggregate of 408.264045 shares of
the Company’s Series E Convertible Preferred Stock, $0.00001 par value per share
(the “Series E Preferred Stock”) and 204 shares of the Company’s Series C
Convertible Preferred Stock (the “Series C Preferred Stock”; together with the
Series E Preferred Stock, the “Preferred Stock”);
 
WHEREAS, the Preferred Stock represented an aggregate liquidation preference of
$27,143,169 as of October 31, 2010, accrues dividends, in the case of the Series
E Preferred Stock, at a rate of 9% per annum, and in the case of the Series C
Preferred Stock, and 20% per annum, and has as conversion price of $0.65 per
share;
 
WHEREAS, the Company’s net worth as of September 30, 2010 was $(3,315,480) and
its market capitalization as of the close of business on October 29, 2010 was
$7,684,495, based on a closing price of $.05 on such date and assuming all
Preferred Stock had been converted as of that date; and
 
WHEREAS, the Company and each Preferred Stockholder desires to exchange each
outstanding share (and any fraction thereof) of Preferred Stock held by such
Preferred Stockholder, together with all accrued but unpaid dividends thereon,
for the number of shares of the Company’s Common Stock, par value $.00001 per
share (the “Common Stock”) set forth on Schedule A hereto effective upon the
execution and delivery of the Agreement by all Parties (the “Effective Time”);
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties hereto agree as follows:
 
1.           Exchange.
 
(a)           Subject to the terms and conditions set forth herein, each of the
Preferred Stockholders hereby, severally and not jointly, agrees to exchange all
shares of Preferred Stock owned by such Preferred Stockholder, and all rights,
preferences and privileges associated therewith (including but not limited to
any accrued but unpaid dividends thereon) and all rights to liquidated damages
under agreements to register capital stock of any kind of the Company under the
Securities Act of 1933, as amended (the “1933 Act”), for the number of shares of
Common Stock set forth on Schedule A hereto as of the Effective Time (the
“Exchange”).  The Exchange shall be automatically effective, without any further
action on the part of any Preferred Stockholder, immediately upon Effective
Time.
 

--------------------------------------------------------------------------------


 
(b)           No later than three business days after the Effective Time, each
Preferred Stockholder shall surrender to the Company any and all certificates
that formerly represented shares of Preferred Stock held by such Preferred
Stockholder (or provide to the Company such evidence as is reasonably
satisfactory to the Company that such certificate representing shares of
Preferred Stock is lost or destroyed), and upon receipt thereof, the Company
shall, within three business days, issue new stock certificates for shares of
Common Stock as set forth in Schedule A hereto and deliver such stock
certificates for shares of Common Stock to the Preferred Stockholders at the
applicable addresses set forth on the signature pages hereto or otherwise in
accordance with the reasonable delivery instructions of such Preferred
Stockholder.
 
(c)           To the extent that each and every Preferred Stockholder has not
delivered to the Company an executed Agreement with respect to such Preferred
Stockholder’s respective shares of Preferred Stock (as set forth on Schedule A
annexed to this Agreement) by November 30, 2010, then any executed Agreement
previously delivered to the Company by any other Preferred Stockholders shall be
deemed, and will be, null, void and of no further force or effect.
 
2.           Termination of Registration Rights.  That certain Registration
Rights Agreement among the Company and the holders of Series E Preferred Stock
dated as of February 11, 2009, as amended by that certain Consent and Amendment
Agreement dated as of January 21, 2010 (the “Consent and Amendment Agreement”),
and the Consent and Amendment Agreement are hereby terminated and of no further
force or effect.  That certain Registration Rights Agreement among the Company
and certain of the Parties hereto dated August 9, 2009 is hereby terminated and
of no further force or effect.  Each of the Preferred Stockholders releases,
effective as of the Effective Time, any and all claims for liquidated damages
arising under any such agreements.
 
3.           Representations of the Company.  The Company represents and
warrants to each Preferred Stockholder that:
 
(a)           The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder.  The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith.
 
(b)           After the Exchange, the holding period of the Common Stock issued
pursuant to the Exchange for purposes of Rule 144 under the 1933 Act, shall be
deemed to have commenced on the same date as the holding period of the Preferred
Stock in respect of which such shares of Common Stock were issued.
 
(c)           No consent, approval, authorization or order of any court or
governmental authority having jurisdiction over the Company or the Company’s
stockholders is required for the execution, delivery and performance by the
Company of the Agreement.
 
(d)           Assuming the representations and warranties of the Preferred
Stockholders in Section 4 are true and correct, the issuance of shares of Common
Stock pursuant to the Exchange will not:
 

--------------------------------------------------------------------------------


 
(i)  violate, conflict with, result in a breach of, or constitute a default of a
material nature under (A) the certificate of incorporation or bylaws of the
Company as in effect on the date hereof, (B) any decree, judgment, order, law,
treaty, rule or regulation applicable to the Company or any of the Company’s
properties or assets of any court or governmental authority having jurisdiction
over the Company or over the properties or assets of the Company, or (C) the
terms of any bond, debenture, note or any other evidence of indebtedness for
borrowed money, or any material agreement, stock option or other similar plan,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company is a party, or by which it is bound, or to which any of the properties
or assets of the Company is subject; or
 
(ii)  result in the creation or imposition of any lien, charge or encumbrance
upon the shares of Common Stock issuable hereunder or any of the properties or
assets of the Company.
 
(e)           Upon issuance, the shares of Common Stock issuable pursuant to the
Exchange:
 
(i) will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer under the 1933 Act and any
applicable state securities laws;
 
(ii) will be, duly and validly issued, fully paid and nonassessable;
 
(iii) will not have been issued or sold in violation of any preemptive, right of
first refusal or other similar rights of the holders of any securities of the
Company; and
 
(iv) will not result in a violation of Section 5 under the 1933 Act.
 
4.           Representations of the Preferred Stockholders.  Each Preferred
Stockholder hereby, severally and not jointly, represents and warrants to and
agrees with the Company only as to each Preferred Stockholder that:
 
(a)           The Preferred Stockholder has the requisite power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder.  The execution and delivery of
this Agreement by the Preferred Stockholder and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Preferred Stockholder and no further action
is required by the Preferred Stockholder in connection herewith.
 
(b)           The Preferred Stockholder is an “accredited investor,” as such
term is defined in Regulation D promulgated by the SEC under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Preferred Stockholder to utilize the information made available by
the Company to evaluate the merits and risks of and to make an informed
investment decision with respect to the proposed transaction, which represents a
speculative investment.
 

--------------------------------------------------------------------------------


 
(c)           The Preferred Stockholder owns the Preferred Stock set forth on
Schedule A and is capable of transferring such Preferred Stock in accordance
with the terms and provisions of this Agreement free and clear of any liens and
encumbrances of third parties.
 
(d)           The Preferred Stockholder understands and agrees that the shares
of Common Stock to be issued to such Preferred Stockholder in the Exchange have
not been registered under the 1933 Act or any applicable state securities laws,
by reason of their issuance in a transaction that does not require registration
under the 1933 Act (based in part on the accuracy of the representations and
warranties of the Preferred Stockholders contained herein), and that such shares
must be held indefinitely unless a subsequent disposition is registered under
the 1933 Act or any applicable state securities laws or is exempt from such
registration requirements.
 
(e)  Each certificate evidencing shares of Common Stock issued hereunder shall
bear the following or similar legend:
 
“THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, OR (II) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.”
 
5.           Further Assurances.  Each Party hereto shall do and perform or
cause to be done and performed all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other Party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement.
 
6.           Independent Nature of Preferred Stockholders Obligations and
Rights.  The obligations of each Preferred Stockholder under this Agreement are
several and not joint with the obligations of any other Preferred Stockholder,
and no Preferred Stockholder shall be responsible in any way for the performance
of the obligations of any other Preferred Stockholder.  The decision of each
Preferred Stockholder to consummate the transactions contemplated herein has
been made by such Preferred Stockholder independently of any other Preferred
Stockholder and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any of its subsidiaries which may have been made or
given by any other Preferred Stockholder by any agent or employee of any other
Preferred Stockholder, and no Preferred Stockholder and any of its agents or
employees shall have any liability to any other Preferred Stockholder (or any
other individual or entity) relating to or arising from any such information,
materials, statement or opinions.  Nothing contained herein, and no action taken
by any Preferred Stockholder pursuant thereto, shall be deemed to constitute the
Preferred Stockholders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Preferred Stockholders
are in any way acting in concert or as a group with respect to such obligations
or the transactions herein.  Each Preferred Stockholder acknowledges that no
other Preferred Stockholder has acted as agent for such Preferred Stockholder in
connection with it entering into this Agreement and that no Preferred
Stockholder will be acting as agent of such Preferred Stockholder in connection
with monitoring its investment in the Common Stock issuable hereunder or
enforcing its rights hereunder.  Each Preferred Stockholder shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Preferred Stockholder to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each Preferred
Stockholder has been provided with the same Agreement for the purpose of closing
a transaction with multiple Preferred Stockholders and not because it was
required or requested to do so by any Preferred Stockholder. The Company’s
obligations to each Preferred Stockholder under this Agreement are identical to
its obligations to each other Preferred Stockholder other than such differences
resulting solely from the number of shares of Preferred Stock to be exchanged
for Common Stock by such Preferred Stockholder, but regardless of whether such
obligations are memorialized herein or in another agreement between the Company
and a Preferred Stockholder.
 

--------------------------------------------------------------------------------




7.           Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflict
of laws principles that would result in the application of the substantive laws
of another jurisdiction. Any action brought by either Party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in New York
County. THE PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT AND OTHER
AGREEMENTS REFERRED TO HEREIN OR DELIVERED IN CONNECTION HEREWITH ON BEHALF OF
THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL
BY JURY. The prevailing Party in a lawsuit regarding or arising from the terms
and provisions of this Agreement shall be entitled to recover from the other
Party its reasonable attorney's fees and costs. In the event that any provision
of this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.
 
8.           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
facsimile transmission, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three (3) business days after such notice is deposited in first
class mail, postage prepaid, and (iv) if given by a nationally recognized
overnight air courier, then such notice shall be deemed given one (1) business
day after delivery to such carrier.  All notices shall be addressed to the Party
to be notified at the address as follows, or at such other address as such Party
may designate by ten (10) days’ advance written notice to the other Party:
 
If to the Company:
 
Novelos Therapeutics, Inc.
One Gateway Center, Suite 504
Newton, MA 02458
Attention:  Chief Executive Officer
Fax:  (617) 964-6331
 

--------------------------------------------------------------------------------


 
With a copy to:
 
Foley Hoag LLP
Seaport World Trade Center West
155 Seaport Boulevard
Boston, MA 02210
Attn:  Paul Bork
Fax:  (617) 832-7000
 
If to any of the Preferred Stockholders:
 
To the addresses set forth on the signature page hereto.
 
9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same Agreement.  Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.
 
10.         Amendments and Waivers. This Agreement shall not be amended and the
observance of any term of this Agreement shall not be waived (either generally
or in a particular instance and either retroactively or prospectively) without
the prior written consent of the Company and each of the Preferred
Stockholders.  Any amendment or waiver effected in accordance with this Section
10 shall be binding upon each Preferred Stockholder and the Company.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.
 

 
NOVELOS THERAPEUTICS, INC.
                   
By:
/s/ Harry S. Palmin
   
Name:
Harry S. Palmin
   
Title:
President and CEO
 











 

--------------------------------------------------------------------------------



 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Beacon Company



By:
Stanhope Gate Corp., its managing general partner



Signature of Authorized
Signatory of Preferred Stockholder:
/s/ Steven A Meiklejohn



Name of Authorized Signatory:
Steven A. Meiklejohn



Title of Authorized Signatory:
Director



Address for Notice to Preferred Stockholder:


Beacon Company
c/o Ogier Fiduciary Services
Ogier House
The Esplanade
St. Helier
Jersey
JE49WG
Channel Islands
Attention: Jonathan G. White




With a copy to:


Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, NY 10112

USA

Telefacsimile (212) 541-5369

Attention: Stuart D. Baker




--------------------------------------------------------------------------------




Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Rosebay Medical Company, L.P.



By:
Rosebay Medical Company, Inc., its general partner



Signature of Authorized
Signatory of Preferred Stockholder:
/s/ Stephen A. Ives



Name of Authorized Signatory:
Stephen A. Ives



Title of Authorized Signatory:
Vice President



Address for Notice to Preferred Stockholder:


Rosebay Medical Company, L.P.
c/o North Bay Associates
14000 Quail Springs Parkway #2200
Oklahoma City, Oklahoma
Attention: Stephen A. Ives




With a copy to:


Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, NY 10112

USA

Telefacsimile (212) 541-5369

Attention: Stuart D. Baker

 

--------------------------------------------------------------------------------



 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Knoll Special Opportunities, Fund II Master Fund Ltd.



Signature of Authorized
Signatory of Preferred Stockholder:
/s/ Fred Knoll



Name of Authorized Signatory:
Fred Knoll



Title of Authorized Signatory:
Investment Manager



Address for Notice to Preferred Stockholder:


c/o KOM Capital Management LLC
1114 Avenue of the Americas, 45th Floor
New York, NY 10036




With a copy to (if applicable):





--------------------------------------------------------------------------------




Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Europa International, Inc.



Signature of Authorized
Signatory of Preferred Stockholder:
/s/ Fred Knoll



Name of Authorized Signatory:
Fred Knoll



Title of Authorized Signatory:
Investment Manager



Address for Notice to Preferred Stockholder:


c/o KOM Capital Management LLC
1114 Avenue of the Americas, 45th Floor
New York, NY 10036




With a copy to (if applicable):
 

--------------------------------------------------------------------------------



 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Xmark Opportunity Fund, Ltd.



Signature of Authorized
Signatory of Preferred Stockholder:
/s/ Mitchell D. Kaye



Name of Authorized Signatory:
Mitchell D. Kaye



Title of Authorized Signatory:
Authorized Signatory



Address for Notice to Preferred Stockholder:


c/o Xmark Opportunity Partners, LLC
90 Grove Street, Suite 201
Ridgefield, CT 06877




With a copy to (if applicable):
 
Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New York, NY 10020
Attention:  Peter D. Greene, Esq.
 

--------------------------------------------------------------------------------



 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Xmark Opportunity Fund, L.P.



Signature of Authorized
Signatory of Preferred Stockholder:
/s/ Mitchell D. Kaye



Name of Authorized Signatory:
Mitchell D. Kaye



Title of Authorized Signatory:
Authorized Signatory



Address for Notice to Preferred Stockholder:


c/o Xmark Opportunity Partners, LLC
90 Grove Street, Suite 201
Ridgefield, CT 06877




With a copy to (if applicable):


Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New York, NY 10020
Attention:  Peter D. Greene, Esq.
 

--------------------------------------------------------------------------------



 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Xmark JV Investment Partners, LLC



Signature of Authorized
Signatory of Preferred Stockholder:
/s/ Mitchell D. Kaye



Name of Authorized Signatory:
Mitchell D. Kaye



Title of Authorized Signatory:
Authorized Signatory



Address for Notice to Preferred Stockholder:


c/o Xmark Opportunity Partners, LLC
90 Grove Street, Suite 201
Ridgefield, CT 06877




With a copy to (if applicable):


Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New York, NY 10020
Attention:  Peter D. Greene, Esq.
 

--------------------------------------------------------------------------------



 
 Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Caduceus Capital Master Fund Limited
   
Signature of Authorized
 
Signatory of Preferred Stockholder:
/s/ Samuel D. Isaly
   
Name of Authorized Signatory:
Samuel D. Isaly
   
Title of Authorized Signatory:
Managing Member of Orbimed Advisors LLC, solely in its capacity as Investment
Advisor to Caduceus Capital Master Fund Limited



Address for Notice to Preferred Stockholder:


c/o OrbiMed Advisors LLC
767 Third Avenue, 30th Floor
New York, NY 10017






With a copy to (if applicable):
 

--------------------------------------------------------------------------------



 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Caduceus Capital II, L.P.
   
Signature of Authorized
 
Signatory of Preferred Stockholder:
/s/ Samuel D. Isaly
   
Name of Authorized Signatory:
Samuel D. Isaly
   
Title of Authorized Signatory:
Managing Member of Orbimed Advisors LLC, solely in its capacity as General
Partner of Caduceus Capital II, L.P.



Address for Notice to Preferred Stockholder:


c/o OrbiMed Advisors LLC
767 Third Avenue, 30th Floor
New York, NY 10017






With a copy to (if applicable):
 

 

--------------------------------------------------------------------------------




Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Summer Street Life Sciences Hedge Fund Investors LLC
   
Signature of Authorized
 
Signatory of Preferred Stockholder:
/s/ Samuel D. Isaly
   
Name of Authorized Signatory:
Samuel D. Isaly
   
Title of Authorized Signatory:
Managing Member of Orbimed Advisors LLC, solely in its capacity as Investment
Manager of Summer Street Life Sciences Hedge Fund Investors LLC



Address for Notice to Preferred Stockholder:


c/o OrbiMed Advisors LLC
767 Third Avenue, 30th Floor
New York, NY 10017




With a copy to (if applicable):
 
 

--------------------------------------------------------------------------------


 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
UBS Eucalyptus Fund, L.L.C.
   
Signature of Authorized
 
Signatory of Preferred Stockholder:
/s/ Samuel D. Isaly
   
Name of Authorized Signatory:
Samuel D. Isaly
   
Title of Authorized Signatory:
Managing Member of Orbimed Advisors LLC, solely as member of UBS Eucalyptus
Management, L.L.C., as investment adviser to UBS Eucalyptus Fund, L.L.C.



Address for Notice to Preferred Stockholder:


c/o OrbiMed Advisors LLC
767 Third Avenue, 30th Floor
New York, NY 10017




With a copy to (if applicable):
 

--------------------------------------------------------------------------------


 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
PW Eucalyptus Fund, Ltd.
   
Signature of Authorized
 
Signatory of Preferred Stockholder:
/s/ Samuel D. Isaly
   
Name of Authorized Signatory:
Samuel D. Isaly
   
Title of Authorized Signatory:
Managing Member of Orbimed Advisors LLC, solely as member of UBS Eucalyptus
Management, L.L.C., as investment adviser to PW Eucalyptus Fund, Ltd.



Address for Notice to Preferred Stockholder:


c/o OrbiMed Advisors LLC
767 Third Avenue, 30th Floor
New York, NY 10017






With a copy to (if applicable):
 

--------------------------------------------------------------------------------



 
Preferred Stockholder Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first above written.






Name of Preferred Stockholder:
Longview Fund, LP, Longview Equity Fund, LP, Longview International Equity Fund,
LP



Signature of Authorized
Signatory of Preferred Stockholder:
/s/ S. Michael Rudolph



Name of Authorized Signatory:
S. Michael Rudolph
   
Title of Authorized Signatory:
CFO, Viking Asset Management, as Investment Advisor



Address for Notice to Preferred Stockholder:


505 Sansome Street, Suite 1275
San Francisco, CA 94111




With a copy to (if applicable):


 

 

--------------------------------------------------------------------------------


Schedule A


Preferred Stock Exchanged for Common Stock



   
Shares of Preferred
   
Shares of Common
 
Holder of Series E Preferred Stock 
 
Stock Exchanged
   
Stock Received
                   
Beacon Company 
    100.0       78,309,693  
Rosebay Medical Company L.P. 
    100.0       78,309,693                    
Total Purdue Pharma L.P. 
    200.0       156,619,386                    
Knoll Special Opportunities Fund II Master Fund, Ltd. 
    53.64705       36,620,770  
Europa International, Inc. 
    66.57405       45,445,052                    
Total Knoll funds 
    120.2211       82,065,822                    
Xmark Opportunity Fund, Ltd. 
    21.5547       14,713,758  
Xmark Opportunity Fund, L.P. 
    11.10665       7,581,667  
Xmark JV Investment Partners, LLC 
    14.81665       10,114,203                    
Total Xmark funds 
    47.478       32,409,628                    
Caduceus Capital Master Fund Limited 
    15.166943       10,353,321  
Caduceus Capital II, L.P. 
    9.2215       6,294,818  
Summer Street Life Sciences Hedge Fund Investors LLC 
    5.671235       3,871,322  
UBS Eucalyptus Fund, L.L.C. 
    9.733066       6,644,026  
PW Eucalyptus Fund, Ltd. 
    0.772201       527,123                    
Total Orbimed funds 
    40.564945       27,690,610                    
Subtotal Series E 
    408.264045       298,785,446                    
Holder of Series C Preferred Stock 
               
 
               
Longview Fund LP 
    119.00       24,587,707  
Longview Equity Fund LP 
    55.25       11,415,721  
Longview Int'l Equity Fund LP 
    29.75       6,146,927                    
Subtotal Series C 
    204.00       42,150,355      
GRAND TOTAL COMMON SHARES 
            340,935,801  

 

--------------------------------------------------------------------------------

